 



Exhibit 10.3
ESCROW AGREEMENT
     This Escrow Agreement (this “Agreement”) is made and entered into effective
as of the 31st day of July 2006 by and among TAS Holding, Inc. a Delaware
corporation (“TAS”), TIMCO Aviation Services, Inc., a Delaware corporation
(“TIMCO”), and American Bank of Texas, as escrow agent (the “Escrow Agent”). TAS
and TIMCO are collectively referred to herein as the “Parties.” Any references
to TAS or TIMCO shall include their successors and assigns.
     WHEREAS, pursuant to the terms of the Agreement and Plan of Merger (the
“Merger Agreement”) between TIMCO and TAS dated as of July 31, 2006, TAS is to
merge with and into TIMCO, with TIMCO being the surviving entity, and the public
shareholders of TIMCO will receive cash consideration of $4.00 per share, and
the holders of Company Stock Options, Stock Purchase Rights, Company Convertible
Debt and the LJH Warrant (as such terms are defined in the Merger Agreement)
will receive cash consideration equivalent to $4.00 per share of Company Common
Stock into which such rights are exercisable or convertible (all such persons
having rights to receive cash consideration as a result of the Merger being
referred to herein as “Holders”), or $10,006,524 in the aggregate, subject to
the terms and conditions described in the Merger Agreement (the “Merger”); and
     WHEREAS, TAS is delivering to the Escrow Agent $10,006,524 in cash as a
deposit (the “Deposit Amount”) to be applied to pay the cash consideration to
the Holders pursuant to Section 1.10(a) of the Merger Agreement; and
     WHEREAS, the Deposit Amount represents funds contributed to the capital of
TAS by its stockholders, LJH, Ltd. (“LJH”) and certain affiliated investment
partnerships of Owl Creek Asset Management, L.P. (“Owl Creek”); and
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks in Denison, Texas or Greensboro, North
Carolina are authorized or required by law to close.
     2. Instructions to Escrow Agent. All instructions received by the Escrow
Agent from TAS must be signed by an officer of TAS and of LJH. All instructions
received by the Escrow Agent from TIMCO must be signed by an officer of TIMCO.
     3. Appointment of the Escrow Agent. The Escrow Agent is hereby appointed as
escrow agent with respect to the Escrow (as defined below).
     4. The Escrow. In accordance with the terms of the Merger Agreement, TAS
has deposited with the Escrow Agent the Deposit Amount, consisting of funds
contributed to its capital by LJH and Owl Creek. The Deposit Amount, plus all
interest thereon, shall be held and disposed of in accordance with the terms of
this Agreement (the “Escrow”).
     5. The Escrow Agent’s Duties. The Escrow Agent shall hold the Escrow in
safekeeping and shall deliver the same or any part thereof, only as set forth in
this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Terms of Escrow. The terms of the Escrow shall extend until all of the
Escrow has been distributed by the Escrow Agent in accordance with Section 8 of
this Agreement.
     7. Investment of Escrow. The Escrow Agent shall invest and reinvest cash
balances in the Escrow each day in such money market or other short-term
investment funds as shall be specified in writing jointly by TAS and by TIMCO,
as evidenced by a resolution of the Special Committee of the Board of Directors
of TIMCO certified to the Escrow Agent by the secretary or assistant secretary
of TIMCO; provided, however, that no investment or reinvestment may be made
except in the following:
     (a) direct obligations of the United States of America or obligations the
principal of and the interest on which are unconditionally guaranteed by the
United States of America;
     (b) certificates of deposit issued by any bank, bank and trust company, or
national banking association (including the Escrow Agent and its affiliates),
which certificates of deposit are fully insured by the Federal Deposit Insurance
Corporation or a similar governmental agency;
     (c) repurchase agreements with any state bank or national banking
association (including the Escrow Agent and its affiliates); or
     (d) money market funds maintained by the Escrow Agent that are composed
solely of United States of America Treasury Securities.
Interest or other amounts paid on, or with respect to, invested cash balances in
the Escrow shall be deemed a part of the Escrow, and shall be held and invested
by the Escrow Agent in accordance with the terms of this Agreement.
     If the Escrow Agent has not received written instructions from the Parties
at any time that an investment decision must be made, the Escrow Agent shall
invest such cash balances, or any portion thereof as to which no such written
instruction has been received, in investments described in clause (d) above.
Each of the foregoing investments shall be made in the name of the Escrow Agent.
No investment shall be made in any instrument or security that has a maturity of
greater than 30 days. Notwithstanding anything to the contrary contained herein,
the Escrow Agent may, without notice to the Parties, sell or liquidate any of
the foregoing investments at any time if the proceeds thereof are required for
any release of funds permitted or required under this Agreement, and the Escrow
Agent shall not be liable or responsible for any loss, cost or penalty resulting
from any such sale or liquidation. With respect to any funds received by the
Escrow Agent for deposit into the Escrow, or any written instruction from the
Parties received by the Escrow Agent with respect to investment of any funds in
the Escrow after ten o’clock a.m., Central Time, the Escrow Agent shall not be
required to invest such funds or to effect such investment instruction until the
next Business Day.
     The Parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment. Interest and other earnings on
permitted investments shall be added to the Escrow Account. Any loss or expense
incurred as a result of an investment will be borne by the Escrow Account.
Although TAS and TIMCO each recognizes that it may obtain a broker confirmation
or written statement containing comparable information at no additional cost,
TAS and TIMCO hereby

2



--------------------------------------------------------------------------------



 



agree that confirmations of permitted investments are not required to be issued
by the Escrow Agent for each month in which a monthly statement is rendered. No
statement need be rendered for the Escrow Account if no activity occurred for
such month.
     8. Distribution of the Escrow. The Escrow Agent is directed to hold and
distribute the Escrow, as follows:
     (a) The Escrow Agent is hereby authorized and directed to release and
deliver the Escrow, as TAS and TIMCO, as evidenced by a resolution of the
Special Committee of the Board of Directors of TIMCO certified to the Escrow
Agent by the secretary or assistant secretary of TIMCO, may jointly direct the
Escrow Agent in writing at any time or from time to time, and, without limiting
the foregoing, TAS and TIMCO agree:
     (i) upon the consummation of the Merger, the Escrow Agent shall release and
deliver the Escrow, minus any excess of the Escrow over the Deposit Amount (the
“Escrow Excess Amount”), to the Paying Agent under the Merger Agreement, who
shall be identified to Escrow Agent in a written notice by TAS and TIMCO, as
evidenced by a resolution of the Special Committee of the Board of Directors of
TIMCO certified to the Escrow Agent by the secretary or assistant secretary of
TIMCO, prior to the consummation of the Merger, and thereupon to release and
deliver the Escrow Excess Amount to TIMCO as the surviving corporation of the
Merger. Delivery to the Escrow Agent of a Certificate of Merger evidencing the
merger of TAS, with and into TIMCO, and bearing the seal of the Secretary of
State of the State of Delaware and certified to be in effect by the Secretary of
TIMCO is agreed by TIMCO and TAS to be sufficient evidence of the consummation
of the Merger, and upon receipt thereof, the Escrow Agent is hereby authorized
and directed to release and deliver the Escrow in accordance with this
Section 8(a)(i); and
     (ii) if the Merger Agreement is terminated, the Escrow Agent shall release
and deliver to LJH 80.52% of the Escrow and to Owl Creek 19.48% of the Escrow,
solely upon receipt of joint instructions to such effect by TAS and the Special
Committee of the Board of Directors of TIMCO; or
     (b) The Escrow Agent is hereby authorized and directed to release and
deliver the Escrow in accordance with, and upon the Escrow Agent’s receipt of, a
certified copy of a final judgment or order, unappealed or unappealable, of a
court of competent jurisdiction ordering such release and delivery.
     (c) Upon and after the consummation of the Merger, because TAS and TIMCO
will have merged into a single corporation which will continue under the name of
TIMCO, all subsequent instructions and actions required under this Agreement by
either of TAS or TIMCO shall be performed by TIMCO.
     9. The Escrow Agent’s Authority to Act.
     (a) Subject to the requirements set forth in Section 2, the Escrow Agent
may act in accordance with the terms of this Agreement upon any written notice,
request, waiver, consent, certificate, receipt, authorization, power of attorney
or other written or electronic document which the Escrow Agent in good faith,
after reasonable inquiry, believes to be genuine.

3



--------------------------------------------------------------------------------



 



     (b) The Escrow Agent shall be deemed to have properly delivered any item of
the Escrow upon (i) delivery by wire transfer to such accounts as the Escrow
Agent may be instructed in writing by the person to whom delivery is to be made;
(ii) delivery in person at the Escrow Agent’s offices; or (iii) delivery in any
other manner pursuant to written instructions of the person to whom delivery is
to be made.
     (c) In performing its duties under this Agreement, or upon the claimed
failure to perform any of its duties hereunder, the Escrow Agent shall not be
liable to anyone for damages, losses or expenses which may be incurred as a
result of the Escrow Agent so acting or failing to so act; provided, however,
the Escrow Agent shall not be relieved from liability for damages arising out of
its gross negligence or willful misconduct under this Agreement or breach of
this Agreement.
     (d) The Escrow Agent is expressly authorized and directed to deliver to LJH
and to Owl Creek copies of all written notices and reports delivered by Escrow
Agent to TAS or TIMCO pursuant to this Agreement, and to respond to reasonable
requests by either of LJH or Owl Creek for information relating to this
Agreement and the Escrow. In the event of any dispute arising under this
Agreement, LJH and Owl Creek are agreed by the Parties to be express third party
beneficiaries of this Agreement and to have the right to appear and participate
in any such litigation as their rights may appear.
     10. Other Agreements. The Escrow Agent is not a party to, nor is it bound
by, any other agreement or undertaking among the Parties, it being the intention
of the Parties hereto that the Escrow Agent assents to and shall be obligated to
give attention only to the terms and provisions hereof. Unless otherwise
provided in Section 9(a), Section 13(a) or Section 14, the Escrow Agent shall
have no duty to determine or inquire into the happening or occurrence of any
event or contingency or the performance or failure of performance of TAS or
TIMCO with respect to arrangements or contracts with each other or with others,
the Escrow Agent’s sole duty hereunder being to hold the Escrow and to dispose
of and deliver the same in accordance with the terms of this Agreement.
     11. Standard of Care.
     (a) The Escrow Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement and no implied covenants or
obligations shall be read into this Agreement against the Escrow Agent.
     (b) If the Escrow Agent is required by the terms hereof to determine the
occurrence of any event or contingency, the Escrow Agent shall, in making such
determination, be liable only for its willful misconduct or gross negligence, as
determined in light of all the circumstances, including the time and facilities
available to it in the ordinary conduct of its business. In determining the
occurrence of any such event or contingency the Escrow Agent may request from
TAS, TIMCO or any other person such reasonable additional evidence as the Escrow
Agent in its sole discretion may deem necessary to determine any fact relating
to the occurrence of such event or contingency, and may at any time inquire of
and consult with others, including without limitation, TAS and TIMCO, and the
Escrow Agent shall not be liable for any damages resulting from its delay in
acting hereunder pending its receipt and examination of additional evidence
requested by it.

4



--------------------------------------------------------------------------------



 



     (c) Unless otherwise expressly provided in this Agreement, whenever the
Escrow Agent is required by the terms hereof to take action upon the occurrence
of any event or contingency, the time prescribed for such action shall in all
cases be a reasonable time after written notice received by the Escrow Agent for
the happening of such event or contingency.
     12. Resignation and Removal of the Escrow Agent. The Escrow Agent may
resign from the performance of its duties hereunder at any time by giving
10 days’ prior written notice to the Parties. The Escrow Agent may be removed as
Escrow Agent hereunder, with or without cause, by the Parties, acting
collectively, by furnishing collective written instructions to the Escrow Agent,
at any time by the giving of 10 days’ prior written notice to the Escrow Agent.
Such resignation or removal shall take effect upon the appointment of a
successor Escrow Agent or upon payment of the Escrow to the registry of court of
competent jurisdiction, as provided herein below. Upon any such notice of
resignation or removal, the Parties shall collectively appoint a successor
Escrow Agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$100,000,000. If TAS and TIMCO have not collectively appointed a successor
Escrow Agent within twenty (20) days after the date of notice of the Escrow
Agent’s resignation or removal, the Escrow Agent shall deliver the Escrow to the
registry of a court of competent jurisdiction. Upon the acceptance in writing of
any appointment as the Escrow Agent hereunder by a successor Escrow Agent, such
successor Escrow Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties previously vested in the Escrow Agent who
has resigned or has been removed (the “Retiring Escrow Agent”), including
delivery of such funds to the registry of a court of competent jurisdiction.
Upon the effectiveness of the Retiring Escrow Agent’s resignation or removal,
the Retiring Escrow Agent shall be discharged from its duties and obligations
under this Agreement, but shall not be discharged from any liability for actions
taken as the Escrow Agent hereunder prior to the effectiveness of such
resignation or removal. After the effectiveness of the Retiring Escrow Agent’s
resignation or removal, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Escrow Agent under this Agreement.
     13. Liability of the Escrow Agent.
     (a) The Escrow Agent shall have no liability or obligation with respect to
the Escrow, except for the Escrow Agent’s willful misconduct or gross negligence
or breach of this Agreement. The Escrow Agent’s sole responsibility shall be for
the safekeeping, investment, and disbursement of the Escrow in accordance with
the terms of this Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein. The Escrow Agent may rely upon
any instrument, not only as to its due execution, validity and effectiveness,
but also as to the truth and accuracy of any information contained therein,
which the Escrow Agent shall in good faith, after reasonable inquiry, believe to
be genuine, to have been signed or presented by the person or parties purporting
to sign the same and to conform to the provisions of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages. The Escrow Agent shall not be obligated to
take any legal action or commence any proceeding in connection with the Escrow,
any account in which the Escrow is deposited, this Agreement or the Merger
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. The Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the

5



--------------------------------------------------------------------------------



 



provisions hereof or of any other agreement or of its duties hereunder, and
shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in good faith in accordance with the written opinion or
instruction of such counsel provided to each of TAS and TIMCO. The Parties,
jointly and severally, shall promptly pay, upon demand, the reasonable fees and
expenses of any such counsel.
     (b) The Escrow Agent is authorized, in its sole discretion, to comply with
orders issued or process entered by a court of competent jurisdiction with
respect to the Escrow without determination by the Escrow Agent of such court’s
jurisdiction in the matter. If any portion of the Escrow is at any time
attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in case any order, judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, but in good faith, to rely upon and comply with any such order,
writ, judgment or decree which it is advised by legal counsel selected by it is
binding upon it without the need for appeal or other action; and if the Escrow
Agent complies in good faith with any such order, writ, judgment or decree, it
shall not be liable to any of the parties hereto or to any other person or
entity by reason of such compliance even though such order, writ, judgment or
decree may be subsequently reversed, modified, annulled, set aside or vacated.
     (c) The Escrow Agent shall have the right to perform any of its duties
hereunder through agents, attorneys, custodians or nominees.
     (d) Any banking association or corporation into which the Escrow Agent may
be merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any parties hereto, anything herein to
the contrary notwithstanding.
     14. Indemnification of the Escrow Agent. From and at all times after the
date of this Agreement, the Parties, jointly and severally, shall, to the
fullest extent permitted by law and to the extent provided herein, indemnify and
hold harmless the Escrow Agent and each director, officer, employee, attorney,
agent and affiliate of the Escrow Agent (but excluding Lacy Harber, John
Cawthron, LJH, Ltd. and TAS) (collectively, the “Indemnified Parties”) against
any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorneys’ fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including without
limitation TAS or TIMCO, whether threatened or initiated, asserting a claim for
any legal or equitable remedy against any Indemnified Parties under any statute
or regulation, including, but not limited to, any federal or state securities
laws, or under any common law or equitable cause or otherwise, arising from or
in connection with the negotiation, preparation, execution, performance or
failure of performance of this Agreement or any transactions contemplated
herein, whether or not any such Indemnified Party is a party to any such action,
proceeding, suit or the target of any such inquiry or investigation; provided,

6



--------------------------------------------------------------------------------



 



however, that no Indemnified Party shall have the right to be indemnified
hereunder for any liability finally determined by a court of competent
jurisdiction, subject to no further appeal, to have resulted solely from the
gross negligence or willful misconduct of such Indemnified Party or from the
breach of this Agreement by such Indemnified Party. If any such action or claim
shall be brought or asserted against any Indemnified Party, such Indemnified
Party shall promptly notify the Parties in writing, and the Parties shall assume
the defense thereof, including the employment of counsel and the payment of all
expenses. Such Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel (who may be selected by such Indemnified Party in its
sole discretion) in any such action and to participate in the defense thereof,
and the reasonable fees and expenses of such counsel shall be paid by such
Indemnified Party, except that TAS and/or TIMCO shall be required to pay such
reasonable fees and expenses if (a) TAS and/or TIMCO agree to pay such fees and
expenses, (b) TAS and/or TIMCO shall fail to assume the defense of such action
or proceeding or shall fail to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, (c) TAS and TIMCO are
plaintiffs in any such action or proceeding or (d) the named parties to any such
action or proceeding (including any impeded parties) include both the
Indemnified Party and TAS and/or TIMCO, and the Indemnified Party shall have
been advised by counsel that principles of legal ethics prevent one counsel from
representing all of the named parties. The Parties shall be jointly and
severally liable to pay fees and expenses of counsel pursuant to the preceding
sentence, except that any obligation to pay under clause (a) shall apply only to
the party so agreeing. All such fees and expenses payable by TAS and/or TIMCO
pursuant to the foregoing sentence shall be paid from time to time as incurred,
both in advance of and after the final disposition of such action or claim. All
of the foregoing losses, damages, costs and expenses of the Indemnified Parties
shall be payable by the Parties, jointly and severally, upon demand by such
Indemnified Party. Notwithstanding the joint and several liability of the
Parties, each of TAS and TIMCO hereby agree to pay one-half of the foregoing
losses, damages, costs and expenses of the Indemnified Parties unless otherwise
ordered by a court of competent jurisdiction. The obligations of the Parties
under this Section 14 shall survive any termination of this Agreement and the
resignation or removal of Escrow Agent.
     The Parties agree that neither the payment by TAS or TIMCO of any claim by
the Escrow Agent or any Indemnified Party for indemnification hereunder nor the
disbursement of any amounts to the Escrow Agent or any Indemnified Party from
the Escrow in respect of a claim by the Escrow Agent or any Indemnified Party
for indemnification shall impair, limit, modify or affect, as among the Parties
the respective rights and obligations of TAS or TIMCO under the Merger
Agreement.
     No expenses or indemnification pursuant to this Agreement may be paid from
the Deposit Amount.
     15. Time of Performance. Under the terms hereof, if the time for
performance of any provision shall fall on a date which is not a Business Day,
the performance thereof on the next succeeding Business Day shall be deemed to
be in full compliance. Whenever time is referred to in this Agreement, it shall
be the time recognized by the Escrow Agent in the ordinary conduct of its normal
business transactions.
     16. Bankruptcy, etc. The bankruptcy, insolvency, reorganization or absence
of TAS or TIMCO shall not affect or prevent performance by the Escrow Agent of
its obligations or its right to rely upon instructions received hereunder.

7



--------------------------------------------------------------------------------



 



     17. Remedies of the Escrow Agent. As additional consideration for and as an
inducement for the Escrow Agent to act hereunder, it is understood and agreed
that in the event of any disagreement between the parties to this Agreement or
in the event any other person or entity claims an interest in the Escrow or any
part thereof, and such disagreement or claim results in adverse claims and
demands being made by them or any of them in connection with or for any part of
the Escrow, the Escrow Agent shall pay the Escrow to the registry of a court of
competent jurisdiction for determination of the rights of TAS and TIMCO thereto,
whereupon the Escrow Agent shall have no further obligation with respect to the
Escrow to either TAS or TIMCO. Anything herein to the contrary notwithstanding,
the Escrow Agent shall not be or become liable to TAS or TIMCO for the failure
of the Escrow Agent to comply with the conflicting or adverse demands of TAS or
TIMCO or of any other persons or entities claiming an interest in the Escrow or
any part thereof.
     18. Fees and Expenses.
     (a) Each of TAS and TIMCO hereby agree to pay one-half of the fees of the
Escrow Agent for its ordinary services hereunder, as determined in accordance
with, and payable as specified in, the Schedule of Fees set forth in Schedule 1
attached hereto unless otherwise ordered by a court of competent jurisdiction.
In addition, each of TAS and TIMCO hereby agrees to pay one-half of the Escrow
Agent’s reasonable expenses incurred in connection with this Agreement,
including, but not limited to, reasonable legal fees and expenses, in the event
the Escrow Agent deems it necessary to retain counsel after the date of this
Agreement. Such expenses shall be paid to the Escrow Agent within 10 days
following receipt by TAS and TIMCO of a written statement setting forth such
expenses.
     (b) Each of TAS and TIMCO agrees that in the event any controversy arises
under or in connection with this Agreement or the Escrow, or the Escrow Agent is
made a party to or intervenes in any litigation pertaining to this Agreement or
the Escrow, it will pay to the Escrow Agent one-half of the reasonable
compensation for its extraordinary services and reimburse the Escrow Agent for
one-half of all reasonable costs and expenses associated with such controversy
or litigation, including, but not limited to reasonable legal fees and expenses
unless otherwise ordered by a court of competent jurisdiction. The Escrow Agent
shall give written notice to the Parties prior to incurring any such fees, costs
or expenses, and an estimate of the amount of such fees, costs and expenses.
     (c) Each of TAS and TIMCO warrants and agrees with the Escrow Agent that,
unless otherwise expressly set forth in this Agreement, there is no security
interest in the Escrow or any part thereof; no financing statement under the
Uniform Commercial Code of any jurisdiction is on file in any jurisdiction
claiming a security interest in or describing, whether specifically or
generally, the Escrow or any part thereof; and the Escrow Agent shall have no
responsibility at any time to ascertain whether or not any security interest
exists in the Escrow or any part thereof or to file any financing statement
under the Uniform Commercial Code of any jurisdiction with respect to the Escrow
or any part thereof.
     (d) The Escrow Agent waives any right of set off or any other legal right
or claim that it or any assignee may have or assert against the Escrow,
excluding only exceptions that may arise pursuant to this Agreement. No expenses
payable pursuant to Section 18 of this Agreement may be paid from the Deposit
Amount.

8



--------------------------------------------------------------------------------



 



     (e) In the event fees and expenses of the Escrow Agent are to be paid
pursuant to Section 14 hereof, it is understood and agreed by both TAS and TIMCO
that such fees and expenses are in addition to those described above.
     19. Effective Date. The effective date of this Agreement shall be the date
hereof.
     20. Termination and Resignation. Unless sooner terminated as hereinafter
provided, this Agreement shall terminate without action of any party when all of
the terms hereof shall have been fully performed.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and such counterparts shall constitute and be
one and the same instrument.
     22. Amendments. This Agreement cannot be amended or modified except by
another agreement in writing signed by all the parties hereto or by their
respective successors in interest.
     23. Headings. The paragraph headings contained herein are for convenience
of reference only and are not intended to define, limit or describe the scope or
intent of any provision of this agreement.
     24. Governing Law. This Agreement shall be deemed to have been made and
shall be construed and interpreted in accordance with the laws of the State of
Texas without giving effect to the conflict of laws principles thereof.
     25. Withholding. The Escrow Agent shall not be responsible or liable for
determination or payment of any taxes assessed against the Escrow or the income
therefrom nor for the preparation or filing of any tax returns other than
withholding required by statute or treaty. The Parties agree to provide the
Escrow Agent any information necessary to perform any such required withholding,
including IRS Form W-8 or W-9, as applicable, and the Escrow Agent shall be
entitled to rely on such information. The Escrow Agent will establish the
account holding the Escrow under the EIN of TAS; if Escrow Agent is responsible
for tax reporting as set forth in this Section 25, it will be rendered under the
aforementioned TIN.
     26. Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered, mailed or transmitted, and shall be effective upon
receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the facsimile numbers
specified below:

         
 
  if to TAS:   TAS Holding, Inc
 
      c/o Cawthron, Womack & Coker, P.C.
 
      First Waco Center
 
      1700 N. Valley Mills Drive
 
      P. O. Box 8256
 
      Waco, TX 76714
 
      Telephone No.: (817) 776-3871
 
      Facsimile No.: (254) 776-4346
 
      Attention: John Cawthron
 
       
 
  with a copy to:   Bracewell & Giuliani LLP

9



--------------------------------------------------------------------------------



 



         
 
      500 N. Akard Street, Suite 4000
 
      Dallas, TX 75201
 
      Telephone No.: (214) 758-1000
 
      Facsimile No.: (214) 758-1010
 
      Attention: Michael W. Tankersley
 
       
 
  with a copy to:   Beard, Kultgen, Brophy, Bostwick &
 
      Dickson, LLP
 
      Central Tower
 
      5400 Bosque Boulevard, Suite 301
 
      Waco, TX 76710
 
      Telephone No.: (254) 776-5500
 
      Facsimile No.: (254) 776-3591
 
      Attention: Richard E. Brophy, Jr.
 
       
 
  if to TIMCO:   TIMCO Aviation Services, Inc.
 
      623 Radar Road
 
      Greensboro, NC 27410
 
      Telephone No.: (336) 668-4410
 
      Facsimile No: (336) 337-1867
 
      Attention: CEO and CFO
 
       
 
  with a copy to:   Akerman Senterfitt
 
      One Southeast Third Avenue, 28th Floor
 
      Miami, FL 33131
 
      Telephone No.: (305) 982-5604
 
      Facsimile No: (305) 374-5095
 
      Attention: Philip B. Schwartz
 
       
 
  with a copy to:   Richards, Layton & Finger, P.A.
 
      One Rodney Square
 
      P. O. Box 551
 
      Wilmington, DE 19899
 
      Telephone No.: (302) 658-6500
 
      Facsimile No.: (302) 658-6548
 
      Attention: Mark Gentile
 
       
 
  If to Escrow Agent:   American Bank of Texas
 
      931 West Main
 
      Dennison TX 75020
 
      Telephone No.: (903) 463-3510
 
      Facsimile No.: (903)
 
      Attention: James Parker

     27. Reports. At least monthly, within ten days of the end of each calendar
month, the Escrow Agent shall provide each of the Parties, LJH and Owl Creek
with a full accounting of the

10



--------------------------------------------------------------------------------



 



Escrow, and a report of all transactions regarding the Escrow (including
receipts, investments and disbursements) not previously reported.
     28. Dealings. The Escrow Agent and any stockholder, director, officer or
employee of the Escrow Agent may buy, sell and deal in any of the securities of
the Parties and become pecuniarily interested in any transaction in which the
Parties may be interested, and contract and lend money to the Parties and
otherwise act as fully and freely as though it were not Escrow Agent under this
Agreement. Nothing herein shall preclude the Escrow Agent from acting in any
other capacity for TAS or TIMCO or for any other entity. The Parties acknowledge
that they are aware that Escrow Agent is owned by LJH or an affiliate.
     29. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, provided that (i) Owl Creek is an express third party beneficiary of
this Agreement and (ii) after the effectiveness of the Merger and until such
time as the Deposit Amount is delivered to the Paying Agent, the Holders shall
be express third party beneficiaries of this Agreement. The provisions of this
Agreement for their benefit may be enforced by such express third party
beneficiaries.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first stated above.

             
TAX IDENTIFICATION NUMBER:
  PARTIES:    
 
                TAS Holding, Inc.    
 
           
 
  By:   /s/ John R. Cawthron    
 
           
 
  Name:   John R. Cawthron    
 
           
 
  Title:   President    
 
           
 
                TIMCO Aviation Services, Inc.    
 
           
 
  By:   /s/ Ronald Utecht    
 
           
 
  Name:   Ronald Utecht    
 
           
 
  Title:   President    
 
           
 
                ESCROW AGENT:    
 
                American Bank of Texas, as Escrow Agent    
 
           
 
  By:   /s/ James Parker    
 
           
 
  Name:   James Parker    
 
           
 
  Title:   CFO    
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
FEE SCHEDULE
An administrative fee of $100 will be payable upon distribution of the Escrow.

 